DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.

Status of the Claims
This Office Action is responsive to the amendment filed July 11, 2022. As directed by the amendment: Claims 1, 13, and 16-18 have been amended. Claim 15 has been cancelled. Claims 1-14 and 16-26 are presently pending in this application.

Claim Objections
Claim 17 is objected to because of the following informalities: In ll. 1, the phrase “The retractor of claim 15” appears to be mis-labeled because claim 15 has been cancelled. For purposes of examination, the Examiner has interpreted the claim to depend from claim 1. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 and 20-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilling (US 659,182).
Regarding claim 18, Pilling discloses a surgical retractor (figures 1-3), comprising: an elongate body (element “B”) extending along a longitudinal axis (e.g. line 1-2) between a proximal end (see figure 2 below) and an opposite distal end (see figure 2 below), a proximal blade portion (element “A”) extending transversely to the longitudinal axis (e.g. line 1-2) from the proximal end (figures 1-3), and a distal blade portion (element “m”) extending transversely to the longitudinal axis (e.g. line 1-2) from the distal end (figures 1-3), wherein the elongate body (element “B”) includes a first arcuate surface (see figure 2  below) positioned on an opposite side of the longitudinal axis (e.g. line 1-2) from the proximal blade portion (element “A”), the first arcuate surface (see figure 2 below) including along the longitudinal axis (e.g. line 1-2) a first distal most end (see figure 2 below), a first proximal most end (see figure 2 below), and a first midpoint (see figure 2 below) positioned between the first distal most end (see figure 2 below) and the first proximal most end (see figure 2 below), wherein the elongate body (element “B”) includes a second arcuate surface (see figure 2 below) positioned between the first arcuate surface (see figure 2 below) and the distal end (see figure 2 below) and on an opposite side of the longitudinal axis (e.g. line 1-2) from the first arcuate surface (see figure 2 below) and the distal blade portion (element “m”), the second arcuate surface (see figure 2 below) including along the longitudinal axis (e.g. line 1-2) a second distal most end (see figure 2 below), a second proximal most end (see figure 2 below), and a second midpoint (see figure 2 below) positioned between the second distal most end (see figure 2 below) and the second proximal most end (see figure 2 below), and wherein the first arcuate surface (see figure 2 below) is longitudinally spaced from the second arcuate surface (see figure 2 below) in a proximal-distal direction along the longitudinal axis (e.g. line 1-2) in an arrangement where the second midpoint (see figure 2 below) is offset in a proximal-distal direction along the longitudinal axis (e.g. line 1-2) relative to the first midpoint (see figure 2 below).

    PNG
    media_image1.png
    810
    537
    media_image1.png
    Greyscale

Regarding claim 20, Pilling discloses wherein the first and second arcuate surfaces (see figure 2 above) are structured to facilitate engagement by a user (figure 1).
Regarding claim 21, Pilling discloses wherein the elongate body (element “B”) further includes a first grip portion (element “f”) having an enlarged configuration (figure 2) relative to adjacent portions of the elongate body on either side thereof (figure 2), and wherein the first arcuate surface (see figure 2 above) is positioned on the first grip portion (element “f”).
Regarding claim 22, Pilling discloses wherein the first arcuate surface (see figure 2 above) has a concave configuration (figures 1-3) extending laterally across the first grip portion (element “f”) relative to the longitudinal axis (e.g. line 1-2).
Regarding claim 23, Pilling discloses wherein the proximal and distal blade portions (elements “A” and “m”) each include a main body (figures 1-3) extending transversely to the longitudinal axis (e.g. line 1-2) and an end portion (considered as end portions of elements “A” and “m”) extending transversely to the main body (figures 1-3).
Regarding claim 24, Pilling discloses wherein the elongate body (element “B”) further includes a first enlarged portion (portion of element “f”), the first arcuate surface is concave (see figure 2 above) and positioned on (considered as connected/attached) the first enlarged portion (portion of element “f”), and the first enlarged portion includes a convex profile (see figure 2 above) having a convexity in a plane that extends orthogonally to the plane of the concavity of the first arcuate surface (see figure 2 above) (figures 1-3).
Regarding claim 25, Pilling discloses wherein the elongate body (element “B”)  further includes a second enlarged portion (considered as another portion of element “f”), the second arcuate surface is concave (see figure 2 above) and positioned on  (considered as connected/attached) the second enlarged portion (considered as another portion of element “f”), and the second enlarged portion includes a convex profile (see figure 2 above) having a convexity in a plane that extends orthogonally to the plane of the concavity of the second arcuate surface (see figure 2 above) (figures 1-3).
Regarding claim 26, Pilling discloses wherein the proximal blade portion (element “A”) extends transversely to the distal blade portion (element “m”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilling (US 659,182) in view of Huebner (US 2005/0085723).
Regarding claim 19, Pilling’s retractor discloses all the features/elements as claimed but lacks wherein the proximal blade portion is shorter than the distal blade portion.
However, Huebner teaches wherein a proximal blade portion (130) is shorter than a distal blade portion (230) (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pilling’s retractor with wherein the proximal blade portion is shorter than the distal blade portion as taught by Huebner, since such a modification would provide an alternative blade shape, wherein a longer and/or wider blade may be appropriate for retracting tissue deep inside a body of the patient, whereas a shorter and/or narrower blade may be more appropriate for retracting skin at an incision. 

Allowable Subject Matter
Claims 1-14, 16, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art of record (e.g. Pilling US 659,182, Zheng US 2021/0145428, Huebner US 2005/0085723) does not teach, the following limitation(s) in combination with the remaining claimed limitation such as but not limited to “the body includes an intermediate connecting portion positioned between a first portion and a second portion, the first portion being positioned between the proximal and distal ends and having an enlarged lateral width, extending in a first direction relative to the longitudinal axis, relative to the intermediate connecting portion, and the second portion being positioned between the intermediate connecting portion and the distal end and having an enlarged lateral width, extending in the first direction, relative to the connecting portion; the first portion includes a first concave surface positioned on a first side of the longitudinal axis, the first concave surface curving toward the longitudinal axis in a second direction extending transversely to the first direction; the second portion includes a second concave surface positioned on an opposite, second side of the longitudinal axis relative to the first concave surface, the second concave surface curving toward the longitudinal axis in a third direction extending transversely to the first direction; and the intermediate connecting portion spaces the first concave surface from the second concave surface in a proximal-distal direction along the longitudinal axis in an arrangement where a proximal most portion of the second concave surface terminates distally of a distal most portion of the first concave surface”.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered. Applicant’s arguments with respect to the reference Zheng has been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775